NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: SHARON HAMILTON,                             No. 20-60053

                   Debtor,                          BAP No. 20-1037

------------------------------
                                                    MEMORANDUM*
SUZANNE CONRY,

                   Appellant,

  v.

SHARON HAMILTON; et al.,

                   Appellees.

                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
            Spraker, Taylor, and Lafferty III, Bankruptcy Judges, Presiding

                                 Submitted January 19, 2022**

Before:        SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

       Suzanne Conry appeals pro se from the Bankruptcy Appellate Panel’s



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s order denying her motions for

reconsideration. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo BAP decisions and apply the same standard of review that the BAP applied

to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian),

564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not err by denying Conry’s motions for

reconsideration for lack of standing because Conry failed to establish that she was

personally aggrieved by the bankruptcy court’s order granting the other creditors’

motion for relief from the automatic stay. See Harkey v. Grobstein (In re Point

Ctr. Fin., Inc.), 890 F.3d 1188, 1191 (9th Cir. 2018) (“[O]nly a person aggrieved,

that is, someone who is directly and adversely affected pecuniarily by a bankruptcy

court’s order, has standing to appeal that order.” (citation and internal quotation

marks omitted)).

      We do not consider the underlying bankruptcy court order granting the other

creditors’ motion for relief from the automatic stay because the notice of appeal

was untimely. See Fed. R. Bankr. P. 8002(a)(1) (notice of appeal from a

bankruptcy court order must be filed within 14 days after the filing of the order);

Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327 (9th Cir. 1994) (“The

provisions of Bankruptcy Rule 8002 are jurisdictional; the untimely filing of a

notice of appeal deprives the appellate court of jurisdiction to review the


                                          2                                    20-60053
bankruptcy court’s order.” (citations omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                    20-60053